            Case MDL No. 2997 Document 15 Filed 03/17/21 Page 1 of 1




                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

 IN RE: BABY FOOD                          MDL NO. 2997
 MARKETING, SALES
 PRACTICES AND PRODUCTS
 LIABILITY LITIGATION


 _______________________________/

                     NOTICE OF POTENTIAL TAG-ALONG ACTION

       Pursuant to Rule 6.2(d) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, Plaintiffs AG; HG; and XG, hereby notify the Clerk of the Panel of the

related action listed on the attached Schedule of Actions. Copies of the docket sheet and the

complaint are also attached. Plaintiffs’ complaint involves common factual questions with those

actions involved in the pending Motion to Transfer Actions [D.E. 1].


Dated: March 17, 2021                        BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.



                                             Pedram Esfandiary, Esq. (SBN: 312569)
                                             pesfandiarv@baumhedlundlaw.com
                                             Brent Wisner, Esq. (SBN: 276023)
                                             rbwisner@baumhedlundlaw.com
                                             10940 Wilshire Blvd., 17th Floor
                                             Los Angeles, CA 90024
                                             Telephone: (310) 207-3233
                                             Facsimile: (310) 820-7444

                                             Counsel for Plaintiffs




                                                1
